DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 19 September 2022 has been entered. Claims 1-10, 12-15, and 18-20 remain pending in the application. 

	Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 9 “Applicant respectfully disagrees. Again, as noted by the Examiner, dies contain erase blocks, and as such, a stream comprising one or more dies inherently comprises every erase block of the one or more dies”, examiner respectfully disagrees and notes the following:
	The smallest unit of writing in a FLASH device is a single page within a block on the die. There is generally no requirement that an entire block being allocated if the entire block is not required to store the data, let alone every block on a die if the entirety of the storage space is not required. The unit of allocation is a configurable setting and there is no one inherent allocation size or method when operating a FLASH storage device. Jones specifically teaches that a varying number of blocks can be allocated at a time (Col. 7 on Lines 15-18) as required. Assuming arguendo that Applicant's assertion that "a stream comprising one or more dies inherently comprises every erase block of the one or more dies" is correct, then the allocations of any FLASH storage device are at the die level and would therefore teach the claimed feature. For the purposes of examination, the interpretation that is in consistent with the teachings of Jones will be used, therefore allocations are not inherently at the die level. As previously noted, Jones teaches that any number of blocks from each channel can be allocated at a time to form the superblock. Therefore, in this instance, all of the blocks from a die on each channel are allocated to the superblock.

In response to applicant’s argument on numbered Page 10 “However, Jones et al. is silent copying the current parity page from the RAID buffer back to the super blocks 502. Rather, the current parity page is stored in the RAID buffer for protection against a die or device, page, or erase block failure within a super block 502”, examiner respectfully disagrees and notes the following:
As previously addressed in Office Action mailed 08 July 2022 of Pg. 3, Jones specifically teaches that RAID parity data is written to dedicated erase blocks (FLASH), see Jones Col. 9 Lines 39-41. Therefore the data is not buffered indefinitely as asserted repeatedly by Applicant. Applicant has not provided any specific teaching of Jones to teach that parity data is solely stored in the buffer and never written to FLASH storage, merely that parity data is generated and stored in a buffer before being transferred and stored in FLASH.
In response to applicant’s argument on numbered Page 10 “Bandic et al. does not teach or suggest a non-volatile storage unit, wherein: a capacity of the non-volatile storage unit is divided into a plurality of streams, the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks, each stream of the plurality of streams comprises one or more dies of the plurality of dies and every erase block of the one or more dies, one or more streams of the plurality of streams store user data, a dedicated stream of the plurality of streams is a dedicated data parking section for storing XOR or parity data for each of the one or more streams storing user data. Thus, Bandic et al. fails to cure the deficiencies of Jones et al”, examiner respectfully disagrees and notes the following:
Bandic was not cited to teach all of the above features as argued by Applicant, and thus the argument is moot. Bandic was solely used to teach the concept of separation between data types at a die level, or more specifically "the one or more dies of the dedicated stream are not utilized to store user data", with [0030] of Bandic.
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 9,239,781 B2) hereinafter referred to as Jones in view of Bandic et al (US 2017/0269992 A1) hereinafter referred to as Bandic.

	Regarding claim 1, Jones teaches A storage device, comprising:
a non-volatile storage unit (Jones Col. 3 Lines 22-24, "The memory array 106 includes an array of memory devices 110 including flash memory devices or non-volatile memory devices"), wherein:
a capacity of the non-volatile storage unit is divided into a plurality of streams, the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks (Jones Col. 8 Lines 2-7, "The super blocks 502 allow the management of a group of individual physical instances of the erase blocks 408 as though it was one larger erase block. Actions including host writes, recycling operations, or erasing of blocks can be performed on a set of the erase blocks 408 included within one of the super blocks 502 as a single unit";),
each stream of the plurality of streams comprises one or more dies of the plurality of dies and every erase block of the one or more dies (Jones Col. 7 on Lines 15-18, "Each of the super blocks 502 can include a number of the erase blocks 408 that are accessible by one of the super devices 406 at any given time"; each superblock (stream) contains at least one block from multiple die. In this instance, each superblock contains all blocks from each respective die),
one or more streams of the plurality of streams store user data (Jones Col. 8 Lines 2-7, "The super blocks 502 allow the management of a group of individual physical instances of the erase blocks 408 as though it was one larger erase block. Actions including host writes, recycling operations, or erasing of blocks can be performed on a set of the erase blocks 408 included within one of the super blocks 502 as a single unit"; host writes include user data),
a dedicated stream of the plurality of streams is a dedicated data parking section for storing XOR or parity data for each of the one or more streams storing user data (Jones Fig. 5; Col. 9 Lines 39-41, "Having the parity pages in a dedicated instance of the erase blocks 408, possibility of read disturb on these pages is significantly reduced"; all parity data is stored in a dedicated portion of the flash in dedicated blocks. As seen in Fig. 5, parity data 506 is stored in a separate block from the other user data);
a first volatile memory unit (Jones Col. 4 Lines 4-12, "The storage unit 204 can include both hardware and the software 212. For example, the software 212 can include control firmware. The storage unit 204 can include a volatile memory, a nonvolatile memory, an internal memory, an external memory, or a combination thereof. For example, the storage unit 204 can be a nonvolatile storage such as non-volatile random access memory (NVRAM), Flash memory, disk storage, or a volatile storage such as static random access memory (SRAM)"); and 
a controller coupled to the non-volatile storage unit and the first volatile memory unit (Jones Fig. 1 and 2; Col. 3 Lines 17-18, "The memory controller 104 provides data control and management of the memory array 106"; As can be seen in Fig. 1, memory controller 104 is coupled to memory array 106 (non-volatile storage unit). As can be seen in Fig. 2, since storage unit 204 is part of the memory controller 104, the controller is coupled to the first volatile memory unit), wherein the controller is configured to:
receive a first write command to write data to a first stream of the plurality of streams (Jones Col. 3 Lines 25-28, "The host system 108 can request the memory controller 104 for reading, writing, and deleting data from or to a logical address space of a storage device or the memory sub-system 102 that includes the memory array 106");
copy first XOR or parity data associated with the first stream from the dedicated data parking section in the non-volatile storage unit to the first volatile memory unit (Jones Col. 9 Lines 13-15, "The last instance of the erase blocks 408 can be written with parity information 506 for RAID-5 architectures"; Col. 15 Lines 21-26, "After performing iteration through the super blocks 502, the parity page can be written by the memory access module 308. As a result, a RAID buffer can be used to maintain the current parity page by the memory access module 308 for each instance of the super blocks 502 that is open"; Jones teaches a typical RAID-5 configuration, in which parity is stored in the FLASH array until it needs to be updated, at which time the parity data is buffered in volatile memory in the controller);
update the first XOR or parity data associated with the first stream with new XOR or parity data associated with the first write command in the first volatile memory unit (Jones Col. 9 Lines 32-35, "The parity information 506 can be calculated by the block control module 306 using exclusive OR (XOR) binary operation performed on the data to be stored"); and
 copy the updated first XOR or parity data associated with the first stream from the first volatile memory unit to the dedicated data parking section in the non-volatile storage unit (Jones Col. 9 Lines 13-15, "The last instance of the erase blocks 408 can be written with parity information 506 for RAID-5 architectures"), however, Jones does not explicitly teach and the one or more dies of the dedicated stream are not utilized to store user data.
Bandic teaches and the one or more dies of the dedicated stream are not utilized to store user data (Bandic [0030] "In some examples, DMM 30 stores different types of data to different dies 16. For example, NVMA 10 may include a plurality of dies and DMM 30 may store user data, parity data, metadata, and/or redundancy data to one or more of the plurality of dies. In some examples, DMM 30 may store user data to a first subset (e.g., one die, two dies, or any number of dies less than the total number of dies) of the plurality of the dies, such that the first subset may be referred to as data dies. In some examples, DMM 30 may store parity data to a second subset (e.g., one die, two dies, or any number of dies less than the total number of dies) of the plurality of dies, where the second subset of dies do not include user data, such that the second subset of dies may be referred to as a parity die(s)").
As Jones and Bandic are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Lim with the dedicated dies of Bandic. One of ordinary skill in the art would have been motivated to make this modification because dedicating the dies improves the reliability of the device. The purpose of parity data is to recover data in the case of corruption or loss in one of the data locations. If the parity and data are saved in the same location (e.g. mixed use die), then a loss or corruption of that die results in unrecoverable information. Thus it is a well-established technique in the field to separate the parity data from the user data. Furthermore, by having dedicated die for parity, the user can select die with less wear, higher reliability, etc to further improve the reliability of the system. As both Jones and Bandic are implementing methods for storing data in a RAID setup, a person having ordinary skill in the art before the effective filing date of the invention would have a reasonable chance of success implementing the dedicated die feathers of Bandic on the system of Jones.

Regarding claim 2, the combination of Jones and Bandic teaches The storage device of claim 1, wherein the dedicated data parking section in the non-volatile storage unit comprises one or more erase blocks within the first stream (Jones Col. 9 Lines 13-15, "The last instance of the erase blocks 408 can be written with parity information 506 for RAID-5 architectures";).

Regarding claim 3, the combination of Jones and Bandic teaches The storage device of claim 1, wherein the controller is further configured to update a current location of the updated first XOR or parity data within the dedicated data parking section in a logical block address table (Jones Col. 10 Lines 27-32, "Also for example, metadata can include non-host related information including logical block address (LBA) information, super block identification (ID) values, program/erase (PE) cycles, aging data, and other NAND statistics that is collected as a consequence of normal operations").

Regarding claim 4, the combination of Jones and Bandic teaches The storage device of claim 1, wherein the controller is further configured to copy second XOR or parity data associated with a second stream from a first erase block in the dedicated data parking section to a second erase block in the dedicated data parking section (Jones Fig. 8; Col. 16 Line 4 - Col. 18 Line 10; This section of Jones teaches the recycle operation. Data, including parity data, is moved from a first location to a second location, and then the first location is erased to be made available for new writes).

Regarding claim 5, the combination of Jones and Bandic teaches The storage device of claim 4, wherein the controller is further configured to erase the first erase block of the dedicated data parking section upon re-writing the second XOR or parity data from the first erase block to the second erase block (Jones Fig. 8; Col. 16 Line 4 - Col. 18 Line 10; This section of Jones teaches the recycle operation. Data, including parity data, is moved from a first location to a second location, and then the first location is erased to be made available for new writes).

Regarding claim 6, the combination of Jones and Bandic teaches The storage device of claim 4, wherein the controller is further configured to update a logical block address table to indicate the second XOR or parity data is currently stored in the second erase block of the dedicated data parking section (Jones Col. 10 Lines 27-32, "Also for example, metadata can include non-host related information including logical block address (LBA) information, super block identification (ID) values, program/erase (PE) cycles, aging data, and other NAND statistics that is collected as a consequence of normal operations").

Regarding claim 7, the combination of Jones and Bandic teaches The storage device of claim 4, wherein the first XOR or parity data associated with the first stream is stored in a first location of the dedicated data parking section, and the updated first XOR or parity data is copied to a second location in the dedicated data parking section, and wherein the first location and the second location are sequential (Jones Col. 9 Lines 13-15, "The last instance of the erase blocks 408 can be written with parity information 506 for RAID-5 architectures"; Col. 15 Lines 21-26, "After performing iteration through the super blocks 502, the parity page can be written by the memory access module 308. As a result, a RAID buffer can be used to maintain the current parity page by the memory access module 308 for each instance of the super blocks 502 that is open"; Col. 14 Lines 35-39, "The super blocks 502 of FIG. 5 can represent a virtual erase block. Similar to physical erase blocks (not shown) of the memory devices 110, the super blocks 502 as a virtual erase block can be written in sequential order by the memory access module 308").

Regarding claim 8, Jones teaches A storage device, comprising:
a non-volatile storage unit (Jones Col. 3 Lines 22-24, "The memory array 106 includes an array of memory devices 110 including flash memory devices or non-volatile memory devices"), wherein: 
a capacity of the non-volatile storage unit is divided into a plurality of streams, and wherein the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks (Jones Col. 8 Lines 2-7, "The super blocks 502 allow the management of a group of individual physical instances of the erase blocks 408 as though it was one larger erase block. Actions including host writes, recycling operations, or erasing of blocks can be performed on a set of the erase blocks 408 included within one of the super blocks 502 as a single unit"), 
each stream of the plurality of streams comprises one or more dies of the plurality of dies and every erase block of the one or more dies (Jones Col. 7 on Lines 15-18, "Each of the super blocks 502 can include a number of the erase blocks 408 that are accessible by one of the super devices 406 at any given time"; each superblock (stream) contains at least one block from multiple die. In this instance, each superblock contains all blocks from each respective die),
one or more streams of the plurality of streams store user data (Jones Col. 8 Lines 2-7, "The super blocks 502 allow the management of a group of individual physical instances of the erase blocks 408 as though it was one larger erase block. Actions including host writes, recycling operations, or erasing of blocks can be performed on a set of the erase blocks 408 included within one of the super blocks 502 as a single unit"; host writes include user data),
a dedicated stream of the plurality of streams is a dedicated data parking section for storing XOR or parity data for each of the one or more streams storing user data (Jones Fig. 5; Col. 9 Lines 39-41, "Having the parity pages in a dedicated instance of the erase blocks 408, possibility of read disturb on these pages is significantly reduced"; all parity data is stored in a dedicated portion of the flash in dedicated blocks. As seen in Fig. 5, parity data 506 is stored in a separate block from the other user data);
a first volatile memory unit (Jones Col. 4 Lines 4-12, "The storage unit 204 can include both hardware and the software 212. For example, the software 212 can include control firmware. The storage unit 204 can include a volatile memory, a nonvolatile memory, an internal memory, an external memory, or a combination thereof";); and 
a controller coupled to the first volatile memory unit and the non-volatile storage unit, the controller comprising a second volatile memory unit (Jones Fig. 1 and 2; Col. 4 Lines 4-12, "The storage unit 204 can include both hardware and the software 212. For example, the software 212 can include control firmware. The storage unit 204 can include a volatile memory, a nonvolatile memory, an internal memory, an external memory, or a combination thereof. For example, the storage unit 204 can be a nonvolatile storage such as non-volatile random access memory (NVRAM), Flash memory, disk storage, or a volatile storage such as static random access memory (SRAM)"; Col. 10 Lines 33-37, "As an example, there can be transient metadata held or stored in the storage unit 204 with a Random access memory (RAM), a Static random-access memory (SRAM), and a double data rate-synchronous dynamic random access memory (DDRAM)"; As can be seen in Fig. 1, memory controller 104 is coupled to memory array 106 (non-volatile storage unit), and Fig. 2 shows that the controller 104 contains storage unit 204 comprised of multiple types of volatile memory, thus coupled to said volatile memory), wherein the controller is configured to:
receive a first write command corresponding to a first stream within a plurality of streams (Jones Col. 3 Lines 25-28, "The host system 108 can request the memory controller 104 for reading, writing, and deleting data from or to a logical address space of a storage device or the memory sub-system 102 that includes the memory array 106");
generate XOR or parity data associated with the first stream, the XOR or parity data corresponding to the first write command (Jones Col. 9 Lines 32-35, "The parity information 506 can be calculated by the block control module 306 using exclusive OR (XOR) binary operation performed on the data to be stored");
copy the XOR or parity data to a first location in the one or more dedicated data parking section (Jones Col. 9 Lines 13-15, "The last instance of the erase blocks 408 can be written with parity information 506 for RAID-5 architectures";); 
 	copy the XOR or parity data to a first location in the second volatile memory unit (Jones Col. 15 Lines 21-26, "After performing iteration through the super blocks 502, the parity page can be written by the memory access module 308. As a result, a RAID buffer can be used to maintain the current parity page by the memory access module 308 for each instance of the super blocks 502 that is open"; Jones teaches a typical RAID-5 configuration, in which parity is stored in the FLASH array until it needs to be updated, at which time the parity data is buffered in volatile memory in the controller); and
 	copy the XOR or parity data to a second location in the dedicated data parking section (Jones Col. 9 Lines 13-15, "The last instance of the erase blocks 408 can be written with parity information 506 for RAID-5 architectures"; in a flash memory device, such as the one used by Jones, data cannot be directly overwritten, instead a system called out of place writes is used. Thus when data is updated, such as parity data, the updated data is stored in a new location. In the system of Jones with dedicated sections for parity, this means that updated parity data is stored in a new location within the blocks dedicated for storing parity data), however, Jones does not explicitly teach and the one or more dies of the dedicated stream are not utilized to store user data.
Bandic teaches and the one or more dies of the dedicated stream are not utilized to store user data (Bandic [0030] "In some examples, DMM 30 stores different types of data to different dies 16. For example, NVMA 10 may include a plurality of dies and DMM 30 may store user data, parity data, metadata, and/or redundancy data to one or more of the plurality of dies. In some examples, DMM 30 may store user data to a first subset (e.g., one die, two dies, or any number of dies less than the total number of dies) of the plurality of the dies, such that the first subset may be referred to as data dies. In some examples, DMM 30 may store parity data to a second subset (e.g., one die, two dies, or any number of dies less than the total number of dies) of the plurality of dies, where the second subset of dies do not include user data, such that the second subset of dies may be referred to as a parity die(s)").
As Jones and Bandic are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Lim with the dedicated dies of Bandic. One of ordinary skill in the art would have been motivated to make this modification because dedicating the dies improves the reliability of the device. The purpose of parity data is to recover data in the case of corruption or loss in one of the data locations. If the parity and data are saved in the same location (e.g. mixed use die), then a loss or corruption of that die results in unrecoverable information. Thus it is a well-established technique in the field to separate the parity data from the user data. Furthermore, by having dedicated die for parity, the user can select die with less wear, higher reliability, etc to further improve the reliability of the system. As both Jones and Bandic are implementing methods for storing data in a RAID setup, a person having ordinary skill in the art before the effective filing date of the invention would have a reasonable chance of success implementing the dedicated die feathers of Bandic on the system of Jones.

Regarding claim 9, the combination of Jones and Bandic teaches The storage device of claim 8, wherein the non-volatile storage unit is a NAND memory unit, wherein the first volatile memory unit is a DRAM unit, and wherein the second volatile memory unit is a SRAM unit (Jones Col. 3 Lines 22-24, "The memory array 106 includes an array of memory devices 110 including flash memory devices or non-volatile memory devices"; Col. 4 Lines 4-12, "The storage unit 204 can include both hardware and the software 212. For example, the software 212 can include control firmware. The storage unit 204 can include a volatile memory, a nonvolatile memory, an internal memory, an external memory, or a combination thereof. For example, the storage unit 204 can be a nonvolatile storage such as non-volatile random access memory (NVRAM), Flash memory, disk storage, or a volatile storage such as static random access memory (SRAM)"; Col. 10 Lines 33-37, "As an example, there can be transient metadata held or stored in the storage unit 204 with a Random access memory (RAM), a Static random-access memory (SRAM), and a double data rate-synchronous dynamic random access memory (DDRAM)";).

Regarding claim 12, the combination of Jones and Bandic teaches The storage device of claim 8, wherein the controller comprises an XOR engine, the XOR engine being configured to generate and update XOR or parity data for the controller (Jones Col. 9 Lines 32-35, "The parity information 506 can be calculated by the block control module 306 using exclusive OR (XOR) binary operation performed on the data to be stored").

Regarding claim 13, the combination of Jones and Bandic teaches The storage device of claim 8, wherein the controller is further configured to simultaneously write second XOR or parity data associated with a second stream sequentially to a second location of the dedicated data parking section and write the second XOR or parity data associated with the second stream sequentially or randomly to a second location in the second volatile memory unit (Jones Col. 5 Lines 47-52, "The memory channels 404 can represent an independent bus or communication path. Each of the memory channels 404 can represent an independent execution unit. Each of the memory channels 404 can include an ability to perform independent and parallel operations with respect to other instances of the memory channels 404"; Col. 14 Lines 35-39, "The super blocks 502 of FIG. 5 can represent a virtual erase block. Similar to physical erase blocks (not shown) of the memory devices 110, the super blocks 502 as a virtual erase block can be written in sequential order by the memory access module 308").

Regarding claim 14, Jones teaches A storage device, comprising:
a non-volatile storage unit (Jones Col. 3 Lines 22-24, "The memory array 106 includes an array of memory devices 110 including flash memory devices or non-volatile memory devices"), wherein:
a capacity of the non-volatile storage unit is divided into a plurality of streams, the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks (Jones Col. 8 Lines 2-7, "The super blocks 502 allow the management of a group of individual physical instances of the erase blocks 408 as though it was one larger erase block. Actions including host writes, recycling operations, or erasing of blocks can be performed on a set of the erase blocks 408 included within one of the super blocks 502 as a single unit";),
each stream of the plurality of streams comprises one or more dies of the plurality of dies and every erase block of the one or more dies (Jones Col. 7 on Lines 15-18, "Each of the super blocks 502 can include a number of the erase blocks 408 that are accessible by one of the super devices 406 at any given time"; each superblock (stream) contains at least one block from multiple die. In this instance, each superblock contains all blocks from each respective die),
one or more streams of the plurality of streams store user data (Jones Col. 8 Lines 2-7, "The super blocks 502 allow the management of a group of individual physical instances of the erase blocks 408 as though it was one larger erase block. Actions including host writes, recycling operations, or erasing of blocks can be performed on a set of the erase blocks 408 included within one of the super blocks 502 as a single unit"; host writes include user data),
a dedicated stream of the plurality of streams is a dedicated data parking section for storing XOR or parity data for each of the one or more streams storing user data, (Jones Fig. 5; Col. 9 Lines 39-41, "Having the parity pages in a dedicated instance of the erase blocks 408, possibility of read disturb on these pages is significantly reduced"; all parity data is stored in a dedicated portion of the flash in dedicated blocks. As seen in Fig. 5, parity data 506 is stored in a separate block from the other user data);
a first volatile memory unit (Jones Col. 4 Lines 4-12, "The storage unit 204 can include both hardware and the software 212. For example, the software 212 can include control firmware. The storage unit 204 can include a volatile memory, a nonvolatile memory, an internal memory, an external memory, or a combination thereof. For example, the storage unit 204 can be a nonvolatile storage such as non-volatile random access memory (NVRAM), Flash memory, disk storage, or a volatile storage such as static random access memory (SRAM)"); and 
a controller coupled to the non-volatile storage unit and the first volatile memory unit (Jones Fig. 1 and 2; Col. 3 Lines 17-18, "The memory controller 104 provides data control and management of the memory array 106"; As can be seen in Fig. 1, memory controller 104 is coupled to memory array 106 (non-volatile storage unit). As can be seen in Fig. 2, since storage unit 204 is part of the memory controller 104, the controller is coupled to the first volatile memory unit), wherein the controller is configured to:
receive one or more write commands associated with one or more streams of the plurality of streams (Jones Col. 3 Lines 25-28, "The host system 108 can request the memory controller 104 for reading, writing, and deleting data from or to a logical address space of a storage device or the memory sub-system 102 that includes the memory array 106");
generate XOR or parity data associated with the one or more streams for each of the one or more write commands in the first volatile memory unit (Jones Col. 9 Lines 32-35, "The parity information 506 can be calculated by the block control module 306 using exclusive OR (XOR) binary operation performed on the data to be stored");
copy the XOR or parity data associated with the one or more streams from the first volatile memory unit to the one or more dedicated data parking section sequentially (Jones Col. 9 Lines 13-15, "The last instance of the erase blocks 408 can be written with parity information 506 for RAID-5 architectures"; Col. 14 Lines 35-39, "The super blocks 502 of FIG. 5 can represent a virtual erase block. Similar to physical erase blocks (not shown) of the memory devices 110, the super blocks 502 as a virtual erase block can be written in sequential order by the memory access module 308");
copy previously generated XOR or parity data associated with the one or more streams from the dedicated data parking section to the first volatile memory unit when one or more additional write commands are received to write data to the one or more streams (Jones Col. 9 Lines 13-15, "The last instance of the erase blocks 408 can be written with parity information 506 for RAID-5 architectures"; Col. 15 Lines 21-26, "After performing iteration through the super blocks 502, the parity page can be written by the memory access module 308. As a result, a RAID buffer can be used to maintain the current parity page by the memory access module 308 for each instance of the super blocks 502 that is open"; Jones teaches a typical RAID-5 configuration, in which parity is stored in the FLASH array until it needs to be updated, at which time the parity data is buffered in volatile memory in the controller);
update the previously generated XOR or parity data for each of the one or more additional write commands in the first volatile memory unit (Jones Col. 9 Lines 32-35, "The parity information 506 can be calculated by the block control module 306 using exclusive OR (XOR) binary operation performed on the data to be stored"); and 
copy the updated previously generated XOR or parity data for each of the one or more additional write commands to the dedicated data parking section sequentially (Jones Col. 9 Lines 13-15, "The last instance of the erase blocks 408 can be written with parity information 506 for RAID-5 architectures"; Col. 14 Lines 35-39, "The super blocks 502 of FIG. 5 can represent a virtual erase block. Similar to physical erase blocks (not shown) of the memory devices 110, the super blocks 502 as a virtual erase block can be written in sequential order by the memory access module 308"), however, Jones does not explicitly teach and the one or more dies of the dedicated stream are not utilized to store user data.
Bandic teaches and the one or more dies of the dedicated stream are not utilized to store user data (Bandic [0030] "In some examples, DMM 30 stores different types of data to different dies 16. For example, NVMA 10 may include a plurality of dies and DMM 30 may store user data, parity data, metadata, and/or redundancy data to one or more of the plurality of dies. In some examples, DMM 30 may store user data to a first subset (e.g., one die, two dies, or any number of dies less than the total number of dies) of the plurality of the dies, such that the first subset may be referred to as data dies. In some examples, DMM 30 may store parity data to a second subset (e.g., one die, two dies, or any number of dies less than the total number of dies) of the plurality of dies, where the second subset of dies do not include user data, such that the second subset of dies may be referred to as a parity die(s)").
As Jones and Bandic are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Lim with the dedicated dies of Bandic. One of ordinary skill in the art would have been motivated to make this modification because dedicating the dies improves the reliability of the device. The purpose of parity data is to recover data in the case of corruption or loss in one of the data locations. If the parity and data are saved in the same location (e.g. mixed use die), then a loss or corruption of that die results in unrecoverable information. Thus it is a well-established technique in the field to separate the parity data from the user data. Furthermore, by having dedicated die for parity, the user can select die with less wear, higher reliability, etc to further improve the reliability of the system. As both Jones and Bandic are implementing methods for storing data in a RAID setup, a person having ordinary skill in the art before the effective filing date of the invention would have a reasonable chance of success implementing the dedicated die feathers of Bandic on the system of Jones.

Regarding claim 18, the combination of Jones and Bandic teaches The storage device of claim 14, further comprising a second volatile memory unit, wherein the first volatile memory unit is an DRAM unit, and wherein the second volatile memory unit is a SRAM unit (Jones Col. 4 Lines 4-12, "The storage unit 204 can include both hardware and the software 212. For example, the software 212 can include control firmware. The storage unit 204 can include a volatile memory, a nonvolatile memory, an internal memory, an external memory, or a combination thereof. For example, the storage unit 204 can be a nonvolatile storage such as non-volatile random access memory (NVRAM), Flash memory, disk storage, or a volatile storage such as static random access memory (SRAM)"; Col. 10 Lines 33-37, "As an example, there can be transient metadata held or stored in the storage unit 204 with a Random access memory (RAM), a Static random-access memory (SRAM), and a double data rate-synchronous dynamic random access memory (DDRAM)";).

Regarding claim 19, the combination of Jones and Bandic teaches The storage device of claim 14, wherein the controller is further configured to generate first XOR or parity data associated with a first stream while simultaneously writing second XOR or parity data associated with a second stream to the dedicated data parking section (Jones Col. 9 Lines 32-35, "The parity information 506 can be calculated by the block control module 306 using exclusive OR (XOR) binary operation performed on the data to be stored"; Col. 5 Lines 47-52, "The memory channels 404 can represent an independent bus or communication path. Each of the memory channels 404 can represent an independent execution unit. Each of the memory channels 404 can include an ability to perform independent and parallel operations with respect to other instances of the memory channels 404").

Regarding claim 20, the combination of Jones and Bandic teaches The storage device of claim 14, wherein the controller is further configured to update first XOR or parity data associated with a first stream when a command to write data to the first stream is received, and simultaneously, write the data associated with the first command to the first stream (Jones Col. 9 Lines 32-35, "The parity information 506 can be calculated by the block control module 306 using exclusive OR (XOR) binary operation performed on the data to be stored"; Col. 5 Lines 47-52, "The memory channels 404 can represent an independent bus or communication path. Each of the memory channels 404 can represent an independent execution unit. Each of the memory channels 404 can include an ability to perform independent and parallel operations with respect to other instances of the memory channels 404"; As the parity calculation is a separate function in a separate module as the write module, they can perform independent and parallel operations).

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jones and Bandic as applied to claims 8 and 14 above, and further in view of Lim et al "Parity-Stream Separation and SLC/MLC Convertible Programming for Lifespan and Performance Improvement of SSD RAIDs" hereinafter referred to as Lim.

		Regarding claim 10, the combination of Jones and Bandic teaches The storage device of claim 8, however combination of Jones and Bandic does not explicitly teach wherein the dedicated data parking section comprises one or more single-level cell (SLC) dies.
Lim teaches wherein the dedicated data parking section comprises one or more single-level cell (SLC) dies (Lim Pg. 1 Section I Introduction "The SLC/MLC convertible programming scheme lessens the wearing out of flash blocks to extend lifespan of SSDs by programming flash blocks allocated for the parity-stream in SLC mode").
As combination of Jones with Bandic and Lim are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Lim and Bandic with the SLC parity storage of Lim. One of ordinary skill in the art would have been motivated to make this modification because as noted by Lim on Pg. 1 in Section I Introduction, the lifespan of the flash is improved by storing frequently written data (parity) to SLC blocks as they have a greater endurance than MLC blocks.

Regarding claim 15, the combination of Jones and Bandic teaches The storage device of claim 14, however Jones does not explicitly teach wherein the dedicated data parking section comprises single-level cell (SLC) parking locations.
Lim teaches wherein the dedicated data parking section comprises single-level cell (SLC) parking locations (Lim Pg. 1 Section I Introduction "The SLC/MLC convertible programming scheme lessens the wearing out of flash blocks to extend lifespan of SSDs by programming flash blocks allocated for the parity-stream in SLC mode").
As combination of Jones and Bandic and Lim are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Lim and Bandic with the SLC parity storage of Lim. One of ordinary skill in the art would have been motivated to make this modification because as noted by Lim on Pg. 1 in Section I Introduction, the lifespan of the flash is improved by storing frequently written data (parity) to SLC blocks as they have a greater endurance than MLC blocks.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132